Exhibit 10.18

 

 

Option No.________

 

G1 THERAPEUTICS, INC.

 

Non-Qualified Stock Option Grant Notice

 

1.Name and Address of Participant:Barclay A. Phillips

 

 

 

2.Date of Option Grant:December 6, 2017

 

3.Maximum Number of Shares for

which this Option is exercisable:150,000

 

4.Exercise (purchase) price per share:$19.46

 

5.

Option Expiration Date:November 13, 2027

 

6.

Vesting Start Date:November 13, 2017

 

7.

Vesting Schedule:  This Option shall become exercisable (and the Shares issued
upon exercise shall be vested) as follows provided the Participant is an
Employee of the Company or of an Affiliate on the applicable vesting date:

 

The option vests as to 25% of the option shares on November 13, 2018 and vests
as to an additional 1/48th of the option shares monthly thereafter.

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement.

 




 

--------------------------------------------------------------------------------

 

The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto and
the terms of this Option Grant as set forth above.

 

G1 THERAPEUTICS, INC.

 

By:

     Name:

     Title:

 

 

 

Participant: Barclay A. Phillips

2

 

--------------------------------------------------------------------------------

Exhibit 10.18

 

G1 THERAPEUTICS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between G1 Therapeutics, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Stock Option Grant
Notice (the “Participant”).

 

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $0.0001 par value per share (the “Shares”) as an
inducement material to the Participant’s entering into employment as Senior Vice
President and Chief Financial Officer of the Company, effective November 13,
2017 (the “Vesting Start Date”), in accordance with the terms of an employment
agreement with the Company effective as of November 13, 2017; and

 

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be a non-qualified stock option.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Agreement, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the term “Administrator” means the
Committee.

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

Board of Directors means the Board of Directors of the Company.

Cause means, with respect to the Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non‑feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition.  The determination of the Administrator as to the existence of Cause
will be conclusive on the Participant and the Company.

 

--------------------------------------------------------------------------------

 

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

Committee means the committee of the Board of Directors, if any, to which the
Board of Directors has delegated power to act.

Common Stock means shares of the Company’s common stock, $0.0001 par value per
share.

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate).

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

Fair Market Value of a Share of Common Stock means:

(a)If the Common Stock is listed on a national securities exchange or traded in
the over‑the‑counter market and sales prices are regularly reported for the
Common Stock, the closing or, if not applicable, the last price of the Common
Stock on the composite tape or other comparable reporting system for the trading
day on the applicable date and if such applicable date is not a trading day, the
last market trading day prior to such date;

(b)If the Common Stock is not traded on a national securities exchange but is
traded on the over‑the‑counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

(c)If the Common Stock is neither listed on a national securities exchange nor
traded in the over‑the‑counter market, such value as the Administrator, in good
faith, shall determine in compliance with applicable laws.

Non‑Qualified Option means an option which is not intended to qualify as an
incentive stock option under Section 422 of the Code.

Option means a Non‑Qualified Option granted as an inducement under Nasdaq
Listing Rule 5635(c)(4).

Securities Act means the United States Securities Act of 1933, as amended.

2

 

--------------------------------------------------------------------------------

 

Survivor means the deceased Participant’s legal representatives and/or any
person or persons who acquire the Option by will or by the laws of descent and
distribution.

 

2.GRANT OF OPTION.

 

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein and under United States securities and tax laws.

 

3.EXERCISE PRICE.

 

The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in Section 10 of this Agreement, in the event of a stock split, reverse
stock split or other events affecting the holders of Shares after the date
hereof (the “Exercise Price”).  Payment shall be made in accordance with Section
6 of this Agreement.

 

4.EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Agreement, the Option
granted hereby shall become vested and exercisable as set forth in the Stock
Option Grant Notice and is subject to the other terms and conditions of this
Agreement.

 

5.TERM OF OPTION.

 

This Option shall terminate on the Option Expiration Date as specified in the
Stock Option Grant Notice, but shall be subject to earlier termination as
provided herein.

 

If the Participant ceases to be an Employee of the Company or of an Affiliate
for any reason other than the death or Disability of the Participant, or
termination of the Participant for Cause (the “Termination Date”), the Option,
to the extent then vested and exercisable pursuant to Section 4 hereof as of the
Termination Date and not previously terminated in accordance with this
Agreement, may be exercised within three months after the Termination Date, or
on or prior to the Option Expiration Date as specified in the Stock Option Grant
Notice, whichever is earlier, but may not be exercised thereafter except as set
forth below.  In such event, the unvested portion of the Option shall not be
exercisable and shall expire and be cancelled on the Termination Date.

 

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the Termination Date, the Participant or the
Participant’s Survivors may exercise the Option within one year after the
Termination Date, but in no event after the Option Expiration Date as specified
in the Stock Option Grant Notice.

 

3

 

--------------------------------------------------------------------------------

 

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate.  Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

 

In the event of the Disability of the Participant, the Option shall be
exercisable within one year after the Participant’s termination of service due
to Disability or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice.  In such event, the Option shall be
exercisable:

 

 

(a)

to the extent that the Option has become exercisable but has not been exercised
as of the date of the Participant’s termination of service due to Disability;
and

 

 

(b)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of the Participant’s termination of service
due to Disability of any additional vesting rights that would have accrued on
the next vesting date had the Participant not become Disabled.  The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of the Participant’s termination of service due to Disability.

 

In the event of the death of the Participant while an Employee of the Company or
of an Affiliate, the Option shall be exercisable by the Participant’s Survivors
within one year after the date of death of the Participant or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice.  In such event, the Option shall be exercisable:

 

 

(x)

to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and

 

 

(y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not
died.  The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 

6.METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic

4

 

--------------------------------------------------------------------------------

 

notice).  Such notice shall state the number of Shares with respect to which the
Option is being exercised and shall be signed by the person exercising the
Option (which signature may be provided electronically in a form acceptable to
the Company).  Payment of the Exercise Price for such Shares shall be made
(a) in United States dollars in cash or by check; or (b) at the discretion of
the Administrator, through delivery of shares of Common Stock held for at least
six months (if required to avoid negative accounting treatment) having a Fair
Market Value equal as of the date of the exercise to the aggregate cash exercise
price for the number of Shares as to which the Option is being exercised; or
(c) at the discretion of the Administrator, by having the Company retain from
the Shares otherwise issuable upon exercise of the Option, a number of Shares
having a Fair Market Value equal as of the date of exercise to the aggregate
exercise price for the number of Shares as to which the Option is being
exercised; or (d) at the discretion of the Administrator, in accordance with a
cashless exercise program established with a securities brokerage firm, and
approved by the Administrator; or (e) at the discretion of the Administrator, by
any combination of (a), (b), (c) and (d) above; or (f) at the discretion of the
Administrator, by payment of such other lawful consideration as the
Administrator may determine.  The Company shall deliver such Shares as soon as
practicable after the notice shall be received, provided, however, that the
Company may delay issuance of such Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws).  The
Shares as to which the Option shall have been so exercised shall be registered
in the Company’s share register in the name of the person so exercising the
Option (or, if the Option shall be exercised by the Participant and if the
Participant shall so request in the notice exercising the Option, shall be
registered in the Company’s share register in the name of the Participant and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the
Option.  In the event the Option shall be exercised, pursuant to Section 5
hereof, by any person other than the Participant, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

 

 

7.

PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

 

8.

NON‑ASSIGNABILITY.

 

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder. Except as provided above in this
paragraph, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of legal incapacity or incompetency,
by the Participant’s guardian or representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge,

5

 

--------------------------------------------------------------------------------

 

hypothecation or other disposition of the Option or of any rights granted
hereunder contrary to the provisions of this Section 8, or the levy of any
attachment or similar process upon the Option shall be null and void.

 

 

9.

NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

 

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant.  Except as is expressly provided
in Section 10 of this Agreement with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date of such
registration.

 

 

10.

ADJUSTMENTS.

 

Upon the occurrence of any of the following events, the Participant’s rights
with respect to the Option shall be adjusted as hereinafter provided:

 

(a)

Stock Dividends and Stock Splits.  If (i) the Shares shall be subdivided or
combined into a greater or smaller number of shares or if the Company shall
issue any Shares as a stock dividend on its outstanding Common Stock, or
(ii) additional shares or new or different shares or other securities of the
Company or other non-cash assets are distributed with respect to such shares of
Common Stock, the Option and the number of Shares deliverable thereunder shall
be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made including, in the exercise price per share, to reflect
such events.

 

 

(b)

Corporate Transactions.  If the Company is to be consolidated with or acquired
by another entity in a merger, consolidation, sale of all or substantially all
of the Company’s assets or the acquisition of all of the outstanding voting
stock of the Company in a single transaction or a series of related transactions
by a single entity other than a transaction to merely change the state of
incorporation (a “Corporate Transaction”), the Administrator or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”), shall, as to the unexercised portion of the Option, either
(i) make appropriate provision for the continuation of the Option by
substituting on an equitable basis for the Shares then subject to the Option
either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Corporate Transaction or securities of any
successor or acquiring entity; or (ii) upon written notice to the Participant,
provide that the Option must be exercised (to the extent then exercisable,
within a specified number of days of the date of such notice, at the end of
which period the Option shall terminate); or (iii) terminate the Option in
exchange for payment of an amount equal to the consideration payable upon
consummation of such Corporate Transaction to the holder of the number of shares
of Common Stock into which such Option would have been exercisable (either (A)
to the extent then exercisable or, (B) at the discretion of the Administrator,
any such Options being made partially or fully exercisable for purposes of this
Subparagraph) less the aggregate exercise price thereof.  For purposes of
determining the payments to be made pursuant to subsection

6

 

--------------------------------------------------------------------------------

 

 

(iii) above, in the case of a Corporate Transaction the consideration for which,
in whole or in part, is other than cash, the consideration other than cash shall
be valued at the fair value thereof as determined in good faith by the Board of
Directors.

 

 

(c)

Recapitalization or Reorganization.  In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the price paid upon such
exercise or acceptance if any, the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.

 

 

 

(d)

Modification of Options.  Notwithstanding the foregoing, any adjustments made
pursuant to Subparagraph (a), (b) or (c) above shall be made only after the
Administrator determines whether such adjustments would cause any adverse tax
consequences, including, but not limited to, pursuant to Section 409A of the
Code.  If the Administrator determines that such adjustments made with respect
to Options would constitute a modification of the Option or other adverse tax
consequence to the Participant, it may refrain from making such adjustments,
unless the Participant specifically agrees in writing that such adjustment be
made and such writing indicates that the holder has full knowledge of the
consequences of such “modification” on his or her income tax treatment with
respect to the Option.

 

 

(e)

Dissolution or Liquidation of the Company.  Upon the dissolution or liquidation
of the Company, the Option will terminate and become null and void; provided,
however, that if the rights of the Participant or the Participant’s Survivors
have not otherwise terminated and expired, the Participant or the Participant’s
Survivors will have the right immediately prior to such dissolution or
liquidation to exercise the Option to the extent that the Option is exercisable
as of the date immediately prior to such dissolution or liquidation.

 

 

11.

TAXES.

 

The Participant acknowledges and agrees that (i) any income or other taxes due
from the Participant with respect to this Option or the Shares issuable pursuant
to this Option shall be the Participant’s responsibility; (ii) the Participant
was free to use professional advisors of his or her choice in connection with
this Agreement, has received advice from his or her professional advisors in
connection with this Agreement, understands its meaning and import, and is
entering into this Agreement freely and without coercion or duress; (iii) the
Participant has not received and is not relying upon any advice, representations
or assurances made by or on behalf of the Company or any Affiliate or any
employee of or counsel to the Company or any Affiliate regarding any tax or
other effects or implications of the Option, the Shares or other matters
contemplated by this Agreement; and (iv) neither the Administrator, the Company,
its Affiliates, nor any of its officers or directors, shall be held liable for
any applicable costs, taxes,

7

 

--------------------------------------------------------------------------------

 

or penalties associated with the Option if, in fact, the Internal Revenue
Service were to determine that the Option constitutes deferred compensation
under Section 409A of the Code.

 

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option.  The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

 

 

12.

PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act, the Company shall be under no obligation to issue the Shares
covered by such exercise unless the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act and until the following conditions have been fulfilled:

 

 

(a)

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

 

 

(b)

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the Securities Act without registration thereunder.  Without
limiting the generality of the foregoing, the Company may delay issuance of the
Shares until completion of any action or obtaining of any consent, which the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).

 

8

 

--------------------------------------------------------------------------------

 

 

13.

RESTRICTIONS ON TRANSFER OF SHARES.

 

13.1The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by the Participant during such period as is determined by the Company and
the underwriters, not to exceed 180 days following the closing of the offering,
plus such additional period of time as may be required to comply with FINRA
rules or similar rules thereto promulgated by another regulatory authority (such
period, the “Lock-Up Period”).  Such agreement shall be in writing and in form
and substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Notwithstanding
whether the Participant has signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Shares or other securities of the
Company subject to the foregoing restrictions until the end of the Lock-Up
Period.

 

13.2The Participant acknowledges and agrees that neither the Company, its
stockholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

 

 

14.

NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Participant acknowledges that: (i) the Company is not by this Agreement
obligated to continue the Participant as an employee of the Company or an
Affiliate; (ii) the grant of the Option is a one-time benefit which does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options; (iii) all determinations with respect to any such
future grants, including, but not limited to, the times when options shall be
granted, the number of shares subject to each option, the option price, and the
time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (iv) the value of the Option is an extraordinary item
of compensation which is outside the scope of the Participant’s employment or
consulting contract, if any; and (v) the Option is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

 

15.

NOTICES.

 

Any notices required or permitted by the terms of this Agreement shall be given
by recognized courier service, facsimile, registered or certified mail, return
receipt requested, addressed as follows:

9

 

--------------------------------------------------------------------------------

 

 

If to the Company:

 

G1 Therapeutics, Inc.

79 T.W. Alexander Drive

4401 Research Commons, Suite 105

Research Triangle Park, NC 27709

(919) 213-9835

Attention: Chief Executive Officer

 

If to the Participant, at the address set forth on the Stock Option Grant Notice

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

 

16.

GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.  For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in the State of
Delaware and agree that such litigation shall be conducted in the state courts
in the District of Durham, North Carolina or the federal courts of the United
States for the District of Durham, North Carolina.

 

 

17.

BENEFIT OF AGREEMENT.

 

Subject to the provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.

 

 

18.

ENTIRE AGREEMENT.

 

This Agreement embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof (with the exception of acceleration of vesting provisions
contained in any other agreement with the Company).  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement.

 

 

19.

MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Agreement may be modified or amended by the
Administrator; provided, however, the Administrator not take any action that is
considered a

10

 

--------------------------------------------------------------------------------

 

direct or indirect “repricing” for purposes of the stockholder approval rules of
the applicable securities exchange or inter-dealer quotation system on which the
Shares are listed, including any other action that is treated as a repricing
under generally accepted accounting principles.  Any modification or amendment
of this Agreement shall not, without the consent of the Participant, adversely
affect the Participant’s rights under this Agreement.

 

 

20.

WAIVERS AND CONSENTS.

 

The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions.  No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar.  Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

21.DATA PRIVACY.

 

By entering into this Agreement, the Participant:  (i) authorizes the Company
and each Affiliate, and any agent of the Company or any Affiliate facilitating
the grant of options under this Agreement, to disclose to the Company or any of
its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options; and (ii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form for the purposes set forth in this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

 

--------------------------------------------------------------------------------

Exhibit 10.18

 

Exhibit A

 

 

NOTICE OF EXERCISE OF STOCK OPTION

 

[Form for Shares registered in the United States]

 

To:G1 Therapeutics, Inc.

 

IMPORTANT NOTICE:  This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

 

 

Ladies and Gentlemen:

 

I hereby exercise my Stock Option to purchase _________ shares (the “Shares”) of
the common stock, $0.0001 par value, of G1 Therapeutics, Inc. (the “Company”),
at the exercise price of $________ per share, pursuant to and subject to the
terms of that Stock Option Grant Notice dated _______________, 20__.

 

I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

 

 

 

Please issue the Shares (check one):

 

☐ to me; or

 

☐ to me and ____________________________, as joint tenants with right of
survivorship,

 

at the following address:

 

 

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

My mailing address for stockholder communications, if different from the address
listed above, is:

 

 

 

 

 

 

Very truly yours,

 

 

 

Participant (signature)

 

 

 

Print Name

 

 

 

Date



74373630v.1

 

 



Exhibit A-2

 